Citation Nr: 0516380	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability (left convex scoliosis of the upper lumbar spine), 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975, and from March 1988 to July 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that increased to 10 percent the rating for a 
service-connected lumbar spine disability (left convex 
scoliosis of the upper lumbar spine), effective January 31, 
2003.  The veteran sought a higher rating.   

In May 2004, a Decision Review Officer of the RO issued a 
decision denying the claim for an increase in the 10 percent 
rating for the lumbar spine disability.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected spine disability is 
manifested by no more than mild intervertebral disc disease 
with no incapacitating episodes.  The disability produces no 
more than slight limitation of motion of the spine, with only 
some limitation of motion after certain activities (bending, 
lifting and prolonged walking).  There is slight lumbosacral 
strain with characteristic pain on motion, and no more than 
85 degrees forward flexion of the thoracolumbar spine or more 
than 120 degrees limitation of combined range of motion of 
the thoracolumbar spine.  Ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's lumbar spine disability (left convex scoliosis 
of the upper lumbar spine) have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (2002 and 2003); 38 C.F.R. 
§§ 3.21, 4.71a, DCs 5235 and 5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was diagnosed with left convex scoliosis of the 
upper lumbar spine and degenerative disc disease.  He now has 
a 10 percent disability rating, and he seeks an increased 
rating.  The Board therefore turns to the appropriate 
criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2002).
 
Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms are present if there is also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was slight, and a 20 
percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.  A 60 percent rating was warranted when the 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  These regulations were again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), and 5243 
(intervertebral disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The Board has also considered the criteria for 
intervertebral disc syndrome (DC 5243), which permit 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC's 5237, 
5242, 5243 (2004).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  
See also 38 C.F.R. § 4.71a, Plate V (2004).
 
In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).
 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
 
Under the recent revisions, intervertebral disc syndrome can 
also be rated, alternatively, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks in the past 
year.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks in the past year.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks in 
the past year.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks in the past year.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2004).  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  Id., Note (1) (emphasis 
added).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004).  Diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath, 1 Vet. App. at 592.

In this case, there are treatment records from November 2002 
to April 2004 relating to the veteran's lumbar spine.  The 
veteran has described the limitations attendant upon his low 
back disability: he has to be careful with bending and 
lifting, he experiences pain and stiffness after prolonged 
periods of sitting or lying in one position, the latter of 
which disturbs his ability to sleep, and he experiences 
increased pain after extended periods of walking.  He 
testified in March 2005 that he often has a friend do his 
shopping for him so that he may avoid walking, as he is 
constantly in pain that radiates down his right side into his 
leg.  

At an RO hearing held in February 2004, however, the veteran 
indicated that his back pain was greatly reduced after 
undergoing physical therapy, treatment with moist heat, and 
use of a TENS unit.  A March 2004 physical therapy record 
noted that the veteran stated that "physical therapy has 
helped to decrease his pain, improve his range of motion, and 
has made it easier for him to do his daily activities."  He 
further stated that he felt he was ready for discharge, as he 
could do his exercises at home, and would return for physical 
therapy in the future if he felt that it was necessary.  At 
no time during physical therapy treatment from August 2003 to 
March 2004 did he report experiencing pain greater than 
"level 6," and at no time was he prescribed bedrest.  

The May 2003 VA examination shows degenerative disc disease.  
There was straightening of the lumbar curvature consistent 
with muscle spasm.  However, at the time of examination, no 
visible or palpable spasm was noted.  He did have tenderness 
to palpation in the right lower lumbar region over a deep 
lipomatous nodule.  He complained of numbness and tingling 
into the right leg down to the foot, but on neurological 
evaluation of the lower extremities, reflexes and sensation 
were intact and no focal strength deficits were noted  

The veteran has some limitation of lumbar spine motion, 
including due to pain and due to flare-up.  The ranges of 
motion for forward flexion and backward extension on VA 
examination in May 2003 were 80 degrees and 20 degrees, 
respectively, which appear to be at the slighter end of the 
range, as the limitations develop only after certain 
activities or prolonged sitting or lying in one position.  
The same holds for lateral flexion, which was noted to be 20 
degrees bilaterally.  No ranges of motion for rotation are 
noted.  The Board notes that additional evidence regarding 
range of motion of the back was received in June 2005.  This 
consisted of a private treatment record dated in April 2003, 
which indicated that the veteran complained of low back pain.  

Examination of the back, however, revealed no spasm or 
deformity and range of motion of the back, including flexion 
and extension, were "near normal."  The Board accordingly 
concludes that the veteran's limitation of motion falls more 
closely within the slight end of the range.  Thus, under the 
old qualitative criteria for evaluating limitation of motion 
of the lumbar spine, the veteran's low back disability was 
slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  The veteran is currently 
rated at a 10 percent level of disability under this 
diagnostic code.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall squarely within the requirements 
for a 10 percent rating: forward flexion greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion no greater than 235 degrees.  38 C.F.R. § 4.71a, 
DC 5237 (2004).

When rated under the diagnostic code for lumbosacral strain, 
the veteran's low back disability does not satisfy the 
qualitative criteria for a rating higher than 10 percent 
under the old version, nor does it satisfy the criteria for a 
rating higher than 10 percent under the new version.  Compare 
38 C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 
5237, General Rating Formula for Diseases and Injuries of the 
Spine (2004).

Similarly, if rated under the diagnostic code for 
intervertebral disc syndrome, the veteran's low back 
disability does not meet the qualitative criteria of the old 
version or the numerical criteria of either component of the 
new version to warrant a higher rating.  Compare 38 C.F.R. 
§ 4.71a, DC 5293 (2001) with 38 C.F.R. § 4.71a, DC 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2004).  Under the old rating 
criteria in effect prior to September 23, 2002, DC 5293 
provides a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293.  In this case, despite complaints 
of numbness, the veteran has not been shown to have any 
reflex, motor or sensory deficits.  Nor has he been shown to 
have recurring attacks due to intervertebral disc syndrome.  
Accordingly, he is not entitled to a higher rating under DC 
5293, nor is he entitled to an increase under the old rating 
criteria in effect as of September 23, 2002, as no bedrest 
has been prescribed at any time.  38 C.F.R. § 4.71a, DC 5293 
(2003).  Ultimately, he lacks the requisite limitation of 
motion or degree of incapacitating episodes for higher 
evaluation under any of the versions of this diagnostic code.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Although the veteran has 
complained of flare-ups, these occur only after certain 
activities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the veteran has complained of pain associated with his 
lumbar spine disability, the Board does not find that the 
disability attributable to the low back problems resulted in 
functional disability in excess of that contemplated in the 
10 percent ratings already assigned.  While the May 2003 
examination report indicated that the veteran's pain 
increased upon repetitive motion, physical therapy notes 
through March 2004 show that the veteran's range of motion 
had improved since beginning therapy in August 2003.  
Therefore, the Board does not find that a rating in excess of 
10 percent was warranted for the veteran's lumbar spine 
disability.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, there is no competent 
evidence that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability warrants no more than a 
10 percent rating.  The veteran appears to be doing well with 
pain medication and physical therapy exercises.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
Duties to Notify and Assist the Appellant

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2003.  But 
even under Pelegrini, the notices to the appellant informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the appellant correspondence in April 
2003 and September 2003; and a statement of the case in May 
2004.  There was no harm to the appellant, as VA made all 
efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
and content of the notices to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for a lumbar spine disability is denied.


	                        
____________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


